

	

		II

		109th CONGRESS

		1st Session

		S. 444

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. Feingold introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To establish a demonstration project to

		  train unemployed workers for employment as health care professionals, and for

		  other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Community-Based Health Care Retraining

			 Act.

		

			2.

			Health professions training demonstration project

			Section 171 of the Workforce

			 Investment Act of 1998 (29 U.S.C. 2916) is amended by

			 adding at the end the following:

			

				

					(e)

					Health professions training demonstration project

					

						(1)

						Definitions

						In this subsection:

						

							(A)

							Covered community

							The term covered

				community means a community or region that—

							

								(i)

								has experienced a

				significant percentage decline in positions in the manufacturing or service

				sectors; and

							

								(ii)

								(I)

									is eligible for designation

				under section 332 of the Public Health Service

				Act (42

				U.S.C. 254e) as a health professional shortage area;

								

									(II)

									is eligible to be served by

				a health center under section 330 or a grantee under section 330(h) (relating

				to homeless individuals) of the Public Health

				Service Act (42 U.S.C. 254b, 254b(h));

								

									(III)

									has a shortage of personal

				health services, as determined under criteria issued by the Secretary of Health

				and Human Services under section 1861(aa)(2) of the

				Social Security Act (relating to rural

				health clinics) (42 U.S.C. 1395x(aa)(2));

				or

								

									(IV)

									is designated by a Governor

				(in consultation with the medical community) as a shortage area or medically

				underserved community.

								

							(B)

							Covered worker

							The term covered

				worker means an individual who—

							

								(i)

								(I)

									has been terminated or laid

				off, or who has received a notice of termination or layoff, from employment in

				a manufacturing or service sector;

								

									(II)

									(aa)

										is eligible for or has

				exhausted entitlement to unemployment compensation; or

									

										(bb)

										has been employed for a

				duration sufficient to demonstrate, to the appropriate entity at a one-stop

				center referred to in section 134(c), attachment to the workforce, but is not

				eligible for unemployment compensation due to insufficient earnings or having

				performed services for an employer that were not covered under a State

				unemployment compensation law; and

									

									(III)

									is unlikely to return to a

				previous industry or occupation; or

								

								(ii)

								(I)

									has been terminated or laid

				off, or has received a notice of termination or layoff, from employment in a

				manufacturing or service sector as a result of any permanent closure of, or any

				substantial layoff at, a plant, facility, or enterprise; or

								

									(II)

									is employed in a

				manufacturing or service sector at a facility at which the employer has made a

				general announcement that such facility will close within 180 days.

								

							(C)

							Health care professional

							The term health care

				professional—

							

								(i)

								means an individual who is

				involved with—

								

									(I)

									the delivery of health care

				services, or related services, pertaining to—

									

										(aa)

										the identification,

				evaluation, and prevention of diseases, disorders, or injuries; or

									

										(bb)

										home-based or

				community-based long-term care;

									

									(II)

									the delivery of dietary and

				nutrition services; or

								

									(III)

									rehabilitation and health

				systems management; and

								

								(ii)

								includes nurses, home

				health aides, nursing assistants, physician assistants, dental hygienists,

				diagnostic medical sonographers, dietitians, medical technologists,

				occupational therapists, physical therapists, radiographers, respiratory

				therapists, emergency medical service technicians, speech-language

				pathologists, and specific occupational needs of the community served by the

				eligible entities as defined in section (e)(4) of this Act..

							

						(2)

						Establishment of project

						In accordance with

				subsection (b), the Secretary shall establish and carry out a health

				professions training demonstration project.

					

						(3)

						Grants

						In carrying out the

				project, the Secretary, after consultation with the Secretary of Health and

				Human Services, shall make grants to eligible entities to enable the entities

				to carry out programs in covered communities to train covered workers for

				employment as health care professionals. The Secretary shall make each grant in

				an amount of not less than $100,000 and not more than $500,000.

					

						(4)

						Eligible entities

						Notwithstanding subsection

				(b)(2)(B), to be eligible to receive a grant under this subsection to carry out

				a program in a covered community, an entity shall be a partnership that

				is—

						

							(A)

							under the direction of a

				local workforce investment board established under section 117 that is serving

				the covered community; and

						

							(B)

							composed of members serving

				the covered community, such as—

							

								(i)

								a 4-year institution of

				higher education;

							

								(ii)

								an accredited community

				college;

							

								(iii)

								an accredited vocational or

				technical school;

							

								(iv)

								a health clinic or

				hospital;

							

								(v)

								a home-based or

				community-based long-term care facility or program; or

							

								(vi)

								a health care facility

				administered by the Secretary of Veterans Affairs.

							

						(5)

						Applications

						To be eligible to receive a

				grant under this subsection, an entity shall submit an application to the

				Secretary at such time, in such manner, and containing such information as the

				Secretary may require, including, at a minimum—

						

							(A)

							a proposal to use the grant

				funds to establish or expand a training program in order to train covered

				workers for employment as health care professionals or

				paraprofessionals;

						

							(B)

							information demonstrating

				the need for the training and support services to be provided through the

				program;

						

							(C)

							information describing the

				manner in which the entity will expend the grant funds, and the activities to

				be carried out with the funds;

						

							(D)

							information demonstrating

				that the entity meets the requirements of paragraph (4); and

						

							(E)

							with respect to training

				programs carried out by the applicant, information—

							

								(i)

								on the graduation rates of

				the programs involved;

							

								(ii)

								on the retention measures

				carried out by the applicant;

							

								(iii)

								on the length of time

				necessary to complete the training programs of the applicant; and

							

								(iv)

								on the number of qualified

				trainees that are refused admittance into the training programs because of lack

				of capacity.

							

						(6)

						Selection

						In making grants under

				paragraph (3), the Secretary, after consultation with the Secretary of Health

				and Human Services, shall—

						

							(A)

							consider the date submitted

				by the applicant under paragraph (5)(E); and

						

							(B)

							select—

							

								(i)

								eligible entities

				submitting applications that meet such criteria as the Secretary of Labor

				determines to be appropriate; and

							

								(ii)

								among such entities, the

				eligible entities serving the covered communities with the greatest need for

				the grants and the greatest potential to benefit from the grants.

							

						(7)

						Use of funds

						

							(A)

							In general

							An entity that receives a

				grant under this subsection shall use the funds made available through the

				grant for training and support services that meet the needs described in the

				application submitted under paragraph (5), which may include—

							

								(i)

								increasing capacity,

				subject to subparagraph (B)(i), at an educational institution or training

				center to train individuals for employment as health professionals, such as

				by—

								

									(I)

									expanding a facility,

				subject to subparagraph (B)(ii);

								

									(II)

									expanding course

				offerings;

								

									(III)

									hiring faculty;

								

									(IV)

									providing a student loan

				repayment program for the faculty;

								

									(V)

									establishing or expanding

				clinical education opportunities;

								

									(VI)

									purchasing equipment, such

				as computers, books, clinical supplies, or a patient simulator; or

								

									(VII)

									conducting recruitment;

				or

								

								(ii)

								providing support services

				for covered workers participating in the training, such as—

								

									(I)

									providing tuition

				assistance;

								

									(II)

									establishing or expanding

				distance education programs;

								

									(III)

									providing transportation

				assistance; or

								

									(IV)

									providing child

				care.

								

							(B)

							Limitation

							To be eligible to use the

				funds to expand a facility, the eligible entity shall demonstrate to the

				Secretary in an application submitted under paragraph (5) that the entity can

				increase the capacity described in subparagraph (E)(iv) of such facility only

				by expanding the facility.

						

						(8)

						Funding

						Of the amounts appropriated

				to, and available at the discretion of, the Secretary or the Secretary of

				Health and Human Services for programmatic and administrative expenditures, a

				total of $25,000,000 shall be used to establish and carry out the demonstration

				project described in paragraph (2) in accordance with this subsection.

					.

		

